Citation Nr: 1139104	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.S. 


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2009, the Veteran testified at a formal hearing over which a Decision Review Officer presided while at the RO.  A transcript of that hearing has been associated with the claims file.  

In March 2011, the Board remanded the claim.  


FINDING OF FACT

The appeal to the question whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits was withdrawn in correspondence received in August 2011.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(d)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.204(a), (b).  The appeal concerning the question whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits was withdrawn in correspondence received in August 2011.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue, and the appeal of the issue is dismissed. 


ORDER

The appeal concerning the question whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


